Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Species I in the reply filed on 12/7/2021 is acknowledged. The Examiner acknowledges Applicant’s indication of Claims 1-6, 9, 13-17, and 19-20 reading on the elected species. Claims 7-8, 10-12, and 18 are now withdrawn from further examination.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In Line 3, the recitation of, “length” should recite, “a length ” to improve clarity. 
In Line 5, the recitation of, “length” should recite, “the length ” to improve clarity. 
Claim 6 is objected to because of the following informalities:  
In Line 1, the recitation of, “the bent portions” should recite, “the bent portions of the fan blades” to improve clarity. 
Claim 16 is objected to because of the following informalities:  
In Line 2, the recitation of, “the blade-end portion” should recite, “the blade-end portion of each of the fan blades”  to improve clarity. 
Claim 19 is objected to because of the following informalities:  
In Line 4, the recitation of, “the bent portion” should recite, “the bent portion of each of the fan blades” to improve clarity. 
Claim 20 is objected to because of the following informalities:  
of each of the fan blades” to improve clarity. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    405
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    433
    253
    media_image2.png
    Greyscale

Claims 1, 3-5, 9, 13-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al.(US 10,480,525 B2) hereinafter referred to as Xu.

    PNG
    media_image3.png
    400
    587
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    433
    253
    media_image2.png
    Greyscale

Regarding Claim 1, Xu discloses a fan (figure 2 also reproduced/annotated above), comprising:
a hub (11, figure 2) having an axle center (see center of hub 11, figure 2); and
a plurality of fan blades (12, figure 2) disposed around the hub (see figure 2), wherein each of the fan blades has a bent portion (121, figure 3A-3B also reproduced/annotated above), and the bent portions of the fan blades are extended along a surrounding direction (clockwise or counterclockwise direction of figure 2) surrounding the axle center,
wherein the hub is welded with the bent portion of each of the fan blades along the surrounding direction (see first end 121 of blades 12 engaged in the slots 115 of hub 11 by laser welding, Col 1 Line 67 - Col 3 Line 8, and figure 2, 3A-3B).
Regarding Claim 3, Xu discloses that the hub includes an annular sidewall (see annular sidewall 1 or 2, annotated figure 2), and the axle center is surrounded by the annular sidewall (see annotated figure 2).
Regarding Claim 4, Xu discloses that the hub further includes a top face (see annotated figure 2), the top face is surrounded by the annular sidewall (see annular sidewall 1, annotated figure 2) and connected with the annular sidewall (connected by virtue of both being part of the hub, see annotated figure 2), and the top face is perpendicular to the annular sidewall (see annular sidewall 1, annotated figure 2).
Regarding Claim 5, Xu discloses that the hub further includes an annular protrusion portion (see annotated figure 2), and the annular protrusion portion is extended from the annular sidewall (see annular sidewall 2, annotated figure 2).
Regarding Claim 9, Xu discloses that the bent portion of each of the fan blades is welded with the annular sidewall (see annular sidewall 1, annotated figure 2) of the hub along the surrounding direction through laser line-welding (see Claim 1 discussion).
Regarding Claim 13, Xu discloses that the surrounding direction is a counter-clockwise direction surrounding an outer circumference of any concentric circle centered on the axle center(see figure 2 and Claim 1 discussion).
Regarding Claim 14, Xu discloses that the surrounding direction is a clockwise direction surrounding an outer circumference of any concentric circle centered on the axle center (see figure 2 and Claim 1 discussion).
Regarding Claim 15, Xu discloses that each of the fan blades further has a blade portion (see annotated figure 3B) and a blade-end portion (see annotated figure 3B), and the bent portion and the blade-end portion are respectively formed on two opposite ends of the blade portion (see annotated figure 3B).
Regarding Claim 16, Xu discloses that on each of the fan blades, the bent portion is closest to the hub (see figure 3B), and the blade-end portion is farthest from the hub (see annotated figure 3B).
Regarding Claim 19, Xu discloses a fan (figure 2), comprising:
a hub (11, figure 2) having an annular sidewall (see annotated figure 2); and

Regarding Claim 20, Xu discloses a fan (figure 2), comprising:
a hub (11, figure 2) having an axle center (see center of hub 11, figure 2); and
a plurality of fan blades (12, figure 2) surrounding the axle center (see figure 2), wherein each of the fan blades has a bent portion (121, figure 3A-3B), and the bent portion is extended along an outer circumference of the hub (see figure 2),
wherein the hub is welded with the bent portion of each of the fan blades on the outer circumference of the hub (see first end 121 of blades 12 engaged in the slots 115 of hub 11 by laser welding, Col 1 Line 67 - Col 3 Line 8, and figure 2, 3A-3B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Wu et al. (US 2009/0175730 A1) hereinafter referred to as Wu.
Regarding Claim 2, Xu discloses all of the limitations of Claim 1 as discussed above, and further discloses the hub has an outer diameter (implicit diameter of hub 11, figure 2).
Xu is silent on a number of the fan blades is larger than or equal to a product of mathematical constant π multiplied by length of the outer diameter, and is less than or equal to two times of the product of mathematical constant π multiplied by length of the outer diameter.  
Wu relates to a fan which is in the same field of endeavor as the claimed invention and teaches, when the number of fan blades is increased, space between the fan blades is limited, increasing windage and noise of the impeller. Conversely, when 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fan of Xu include a number of the fan blades being larger than or equal to a product of mathematical constant π multiplied by length of the outer diameter, and is less than or equal to two times of the product of mathematical constant π multiplied by length of the outer diameter, since the number of fan blades is a result effective variable as taught by Wu, which can be optimized through routine experimentation.  
Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claim 6, Xu fails to disclose or teach each of the bent portions being two opposite cylinders, and the two opposite cylinders are connected with the annular protrusion portion from two sides of the annular protrusion portion.
Therefore, it is not known in, nor obvious from the prior art to construct a fan as claimed.
Regarding Claim 17, Xu fails to disclose the blade-end portion has a connection end portion and a buckle part, the connection end portion is extended from the blade portion, the buckle part is perpendicular to the connection end portion, a first protrusion portion and two second protrusion portions are respectively protruded from two opposite 
Therefore, it is not known in, nor obvious from the prior art to construct a fan as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 204213045U relates to fan including blades having a buckle part (see figure 3).  
US 10,100,840 B2 relates to a fan wheel structure (see figure 1A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sabbir Hasan/Examiner, Art Unit 3745